DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a) as being anticipated by Ackerman et al. (9,991,825).
 	Ackerman et al. in figures 1-13, disclose a power assembly, comprising a housing (103), a driving unit received in the housing and including a driving motor (102) and a control panel assembly or control electronics (a motor controller 101) located upon the driving motor, and a power supplying unit (104) received in the housing for powering the driving unit. The housing has at least one heat dissipation air duct or venting (108) formed therein for airflow passing through the driving unit, and wherein the heat dissipation air duct has an air inlet (see figures 8A-8C) for air intaking and an air outlet (see figures 8A-8C) for air flowing out, and wherein the air outlet is located at a bottom of the housing and open towards a lateral side of the housing (see figures 8A-8C). The power assembly is a replaceable component and can be detachably connected to a garden tool (see figure 1).
 	Regarding claim 2, Ackerman et al. in figures 8A-8C, disclose the heat dissipation air duct having a first air passage for airflow passing through (in figure 8A, showing the air flow having a first air passage along the duct), and wherein the first passage has a first air inlet (on a top of the housing) and a first air outlet (see figure 8A-8C) disposed at two opposite ends thereof, and wherein the first air inlet is the air inlet disposed on a side of the housing, and wherein the first air outlet is open towards the driving unit.
 	Regarding claim 3, Ackerman et al. in figures 8A-8C, disclose the first air outlet, which is open towards the control panel assembly and located as same height as the control panel assembly (in figure 7A, appear to show most of the components, which located as same height).
 	Regarding claim 4, Ackerman et al. in figures 8A-8C, disclose the heat dissipation air duct having a second air passage communicating with the first air passage for air flowing out . The second passage includes a second air inlet and a second air outlet
located at two opposite ends thereof, and wherein the second air outlet is the air outlet open towards the lateral side of the housing.
 	Regarding claim 5, Ackerman et al. in figure 7B, disclose the housing has a plurality of ribs located in the second air passage for determining the flowing direction of the airflow, and wherein the second air inlet is disposed at the bottom of the housing.
 	Regarding claim 6, Ackerman et al. in figures 7A-13, disclose the power assembly including an air guiding cover (205) located in the heat dissipation air duct, and wherein the driving motor is surrounded by the air guiding cover and the control panel assembly is disposed at the top of the air guiding cover.
 	Regarding claim 7, Ackerman et al. in figures 7A-13, disclose the air guiding port having a plurality of supporting portions extending upwardly therefrom for supporting the control panel assembly.
 	Regarding claim 8, Ackerman et al. in figures 7A-13, disclose the air guiding cover having an air guiding port disposed at the top thereof, and wherein the air guiding port is surrounded by the supporting portions, and wherein the control panel assembly or the electronics (the electronics is located at the battery 301) is located between the air guiding port and the first air outlet.
 	Regarding claim 9, Ackerman et al. in figures 7A-13, disclose the housing having a first and second receiving cavities adjacent to each other, and wherein the driving unit and the air guiding cover are received in the first receiving cavity, and wherein the power supplying unit is received in the second receiving cavity.
 	Regarding claim 10, Ackerman et al. in figures 7A-13, disclose the second receiving cavity, which is communicating with the first receiving cavity and wherein the housing has a venting hole located at a bottom of the second receiving cavity for the airflow flowing out.
 	Regarding claim 11, Ackerman et al. in figures 7A-13, disclose a chassis and a working assembly received in the chassis and driven by the power assembly, and wherein the air inlet and air outlet of the power assembly are located above the chassis and the air outlet is open towards a lateral side of the chassis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (9,991,825) in view of Yamaoka et al. (10,111,383).
 	Ackerman et al. in figures 1-13, disclose a power assembly, comprising a housing (103), a driving unit received in the housing and including a driving motor (102) and a control panel assembly or control electronics (a motor controller 101) located upon the driving motor, and a power supplying unit (104) received in the housing for powering the driving unit. The housing has at least one heat dissipation air duct or venting (108) formed therein for airflow passing through the driving unit. The power assembly is a replaceable component and can be detachably connected to a garden tool (see figure 1). Ackerman et al. fail to show clear wherein the heat dissipation air duct has an air inlet for air intaking and an air outlet for air flowing out, and wherein the air outlet is located at a bottom of the housing and open towards a lateral side of the housing.  
 	Yamaoka et al. in figures 1-13, disclose a hand pushed lawn mower comprising a power housing unit (43), a drive motor (41), a power supplying unit (40). The housing unit has an air inlet (431a), an air outlet (431b). The air outlet is located at a bottom of the housing and open towards a lateral of the housing (figures 4-7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ackerman et al. by further comprising the air inlet and the air outlet disclosed by Yamaoka et al. in order to disperse the heat from the motor.
 	Regarding claim 2, Yamaoka et al. in figures 3-7, disclose the heat dissipation air duct having a first air passage for airflow passing through, and wherein the first passage has a first air inlet (on a top of the housing) and a first air outlet (431b) disposed at two opposite ends thereof, and wherein the first air inlet is the air inlet disposed on a side of the housing, and wherein the first air outlet is open towards the driving unit.
 	Regarding claim 3, Yamaoka et al. in figures 3-7, disclose the first air outlet, which is open towards a control panel assembly (42) and located as same height as the control panel assembly (in figure 7, appear to show most of the components, which located as same height).
 	Regarding claim 4, Yamaoka et al. in figures 3-7, disclose the heat dissipation air duct having a second air passage communicating with the first air passage for air flowing out . The second passage includes a second air inlet and a second air outlet located at two opposite ends thereof, and wherein the second air outlet is the air outlet open towards the lateral side of the housing.
 	Regarding claim 5, Yamaoka et al. in figures 3-7, disclose the housing has a plurality of ribs located in the second air passage for determining the flowing direction of the airflow, and wherein the second air inlet is disposed at the bottom of the housing.
 	Regarding claim 6, Yamaoka et al. in figures 3-7, disclose the power assembly including an air guiding cover (not number, see figure 5) located in the heat dissipation air duct, and wherein the driving motor is surrounded by the air guiding cover and the control panel assembly is disposed at the top of the air guiding cover.
 	Regarding claim 7, Yamaoka et al. in figures 3-7, disclose the air guiding port having a plurality of supporting portions extending upwardly therefrom for supporting the control panel assembly.
 	Regarding claim 8, Yamaoka et al. in figures 3-7, disclose the air guiding cover having an air guiding port disposed at the top thereof, and wherein the air guiding port is surrounded by the supporting portions, and wherein the control panel assembly or the electronics (42) is located between the air guiding port and the first air outlet.
 	Regarding claim 9, Yamaoka et al. in figures 3-7, disclose the housing having a first and second receiving cavities adjacent to each other, and wherein the driving unit and the air guiding cover are received in the first receiving cavity, and wherein the power supplying unit is received in the second receiving cavity.
 	Regarding claim 10, Yamaoka et al. in figures 3-7, disclose the second receiving cavity, which is communicating with the first receiving cavity and wherein the housing has a venting hole located at a bottom of the second receiving cavity for the airflow flowing out.
 	Regarding claim 11, Yamaoka et al. in figures 1-7, disclose a chassis and a working assembly received in the chassis and driven by the power assembly, and wherein the air inlet and air outlet of the power assembly are located above the chassis and the air outlet is open towards a lateral side of the chassis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618